DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1 and 155-164 are pending. Claim 1 was amended and claims 155-164 newly added in the Reply filed 9/19/2022.  Claims 2-6 were canceled in the Reply filed 9/19/2022, and claims 7-154 were previously canceled in the Reply filed 3/04/2021.

Election/Restrictions
Applicant’s election of the species of SEQ ID NO: 189 and a method having the claimed steps as supported by Example 8 (see, e.g., Spec. filed 10/29/2020 at ¶¶[00451]-[00452] at pages 299-300) in the reply filed on 9/19/2022 is acknowledged. The election is understood to have been made, at least in part, by amendment to previously pending claim 1 in view of MPEP §§ 818, 818.02, 818.02(c), and 818.02(d). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In view of the amendments and the response by Applicant, claim 1 is presently understood to be directed to a single grouping of patently indistinct species.
Following search and consideration, SEQ ID NO: 189 was identified as a point of novelty for reasons set forth in Parent Application 16/133,444, now issued as US Patent 10,953,073, and those rationales are incorporated herein.  Accordingly, the originally elected species is free of the prior art.  However, no claims have been identified as allowable at this time in view of rejections regarding indefiniteness, improper dependence, and obviousness type double patenting.
Applicant is advised that claim 158 appears to be directed to a novel and non-elected invention, namely a product rather than a method. The claim is presently rejected as indefinite, but upon clarification that claim 158 is directed to a product, Applicant is advised that claim 158 may be withdrawn as directed to a non-elected invention.
Claims 1 and 155-164 are presently considered. 

Priority
	Priority to at least Provisional US Application 61/634,312 as filed Feb. 27, 2012, is acknowledged. 

Information Disclosure Statement
	The three IDS statements filed April 29, 2021 are acknowledged and considered.
Applicant should note that some documents disclosed on the IDS form submitted on one or more of the IDS statements filed April 29, 2021 were not considered since they did not conform to 37 CFR 1.98(b).  37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication (see, e.g., citations 39, 41, and 45 for example), and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The use of the terms CAPTO™1, MACROCAP™2, and POROS™3, which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 155, and 157-164 are objected to because of the following informalities:  
The preamble of claim 1 appears to be grammatically incorrect because it currently recites “[a] method of producing a polypeptide an extended recombinant polypeptide”.  For purposes of examination, it is presumed that the preamble should read “[a] method of producing a polypeptide comprising an extended recombinant polypeptide”.
Claim 1 comprises the phrase “...wherein the XTEN comprises a sequence that comprises . . .”, which contains superfluous language, namely “comprises a sequence that”, which does not further limit the claim scope.  Superfluous language may lead to confusion and should be deleted to enhance claim clarity.
Claim 1 is missing a semicolon after the word “product” at claim 1(a).
Claims 1, 155, and 161 currently recite “a.”, “b.”, and “c.”  However, per MPEP § 608.1(m), “[e]ach claim begins with a capital letter and ends with a period” and [p]eriods may not be used elsewhere in in the claims except for abbreviations”.  The enumerated steps are not abbreviations.  The steps should be referred to as “a)”, “(a)”, etc., and the use of periods avoided except at the end of each claim.
Claim 1 at “c.” appears to be grammatically incorrect.  Specifically, the phrase “adsorbing the polypeptide of the crude expression product onto a chromatography substrate eluting and recovering the polypeptide” should be amended to recite, for example, “adsorbing the polypeptide of the crude expression product onto a chromatography substrate; and eluting and recovering the polypeptide”. 
Claim 155 recites multiple nested ranges within a single claim, which amounts to superfluous language.  For example, at claim 155(a), the phrase “more than . . . 2 gram/liter” renders the remainder of claim 155(a) superfluous because if the initial range is satisfied, then the remainder of the claim is satisfied; similarly, if the range “about 7” is satisfied, then the initial range must necessarily also be satisfied.  The same issue also appears at claim 155(b) and 155(c), which also recite superfluous nested ranges within a single claim.  Superfluous and unnecessarily language does not further limit the pending claim scope and should be removed to enhance claim clarity and reduce confusion regarding the pending claim scope.
	Claim 157 currently recites the incorrectly hyphenated term “of-any”.  This term should not be hyphenated.
	Claim 157 currently recites “The method of-any one of claim 1”, and the term “of any one of” appears superfluous and confusing, because claim 1 is understood to recite a single method rather than many.
	Claim 157 appears to recite a combination of multiple distinct limitations and lists, which are only separated by commas.  This renders the claim scope difficult to read and consider.  A combination of commas and semicolons (and/or spacing) should be utilized to clarify the pending claim scope and enhance claim clarity.  For example, 
Claim 157. The method of claim 1, 
wherein the polypeptide further comprises an affinity tag and a cleavage sequence; 
wherein the affinity tag has binding affinity to the chromatography substrate; 
wherein the chromatography substrate is selected from the group consisting of a HIC substrate, cation exchange substrate, anion exchange substrate, IMAC substrate, and immobilized antibody substrate; and 
wherein the cleavage sequence is capable of being cleaved by a protease.
Applicant is advised that this example does not address all present objections of claim 157. 
	Claim 157 and 160 each recite the acronyms “HIC” and “IMAC”.  Acronyms should be fully written out at least once in the claim set. 
Claims 158, 162, 163, and 164 each currently refer to Tables.  Per MPEP § 2173.05(s), 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Here, no necessity has been established.  In view of SEQ ID NOs and the basic cut and paste functionality of electronic documents, no necessity reasonably appears to exist.  Furthermore, the use of references to Tables raises concerns of indefiniteness as explained in the Claim Rejection section, below. 
Claim 159 appears to use Trademarks that are not indicated as such (e.g., CAPTO™4, MACROCAP™5, POROS™6, etc.; see search notes).  As noted at MPEP § 2173.05(u), the use of a trademark or tradename in a claim is improper if it is used to refer to a material or product; at claim 159, the trademarks or tradenames are used to refer to a specific product, namely a substrate, and therefore such usage constitutes an improper use of the trademark or tradename.  
Claim 161 is grammatically incorrect because it recites an unnecessary comma in the statement “...wherein at least 90%, of the XTEN . . .” (see claim 161 at “c.”).  The comma should be removed.
Claim 164 is grammatically incorrect because it contains an unnecessary comma after “90%”. The comma should be removed.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 155-159 and 161-164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 155, 163, and 164 recite ranges by conflating qualitative and quantitative terminology (i.e., phrases such as “more than about...”, “at least about....”, “less than about”, etc.) which render the claim scope indefinite as explained herein.  The phrase “more than about [x]” is indefinite because it is unclear if values that are not “more” than [x] but are reasonably “about” [x] are included or excluded from the claim scope (e.g., does the phrase “more than about 10”, include or exclude values that are “about 10” but not “more than 10”, such as 9.9, 9.8, 9.5, 9, 8.5, 8, etc.?).  Similarly, the phrase “at least about [x]” is indefinite because it is unclear if values that are not “at least” [x] but are “about [x]” are included or excluded form the claim scope (e.g., does the phrase “at least about 90%” include or exclude values that are “about 90%” but not “at least” 90%, such as 89.9%, 89%, 85%, 80%, 75%, etc.?)  Per MPEP § 2173, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent”, and “claims that do not meet this standard must be rejected.”  Here, the use of qualitative and quantitative language would necessarily create ambiguity regarding the boundaries of what constitutes infringement of the claimed invention, and therefore, the claim is rejected as indefinite. 
	Claim 156 recites the limitation "the concentration" at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Although multiple concentrations are implicit, it is unclear if “the concentration” refers to polypeptide concentration, crude polypeptide extract concentration, cell concentration, etc.  Accordingly, claim 156 is indefinite. 
	Claim 157 recites the preamble phrase “[t]he method of-any one of claim 1”, which renders the claim scope indefinite because claim 1 appears to only recite a single method, and therefore no choice among “any one of” appears to exist.  Accordingly, the claim is indefinite because there is a substantial and material concern regarding the variability of the claim scope implied by the usage of “any one of”. Accordingly, claim 157 is indefinite.
	Claim 158 recites the limitation "the composition of" at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, a “composition” is a product, whereas claim 1 refers is a method comprising multiple steps, compounds, sequences, and compositions (e.g., crude expression product, purified product, etc.), and therefore it is unclear what “composition” is being claimed.  Further examination of claim 158 is therefore precluded at this time.
Claim 159 contains the trademark/trade names CAPTO™7, MACROCAP™8, POROS™9 (see search notes).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “anion chromatography substate[s]” and, accordingly, the identification/description is indefinite.
Claim 161 recites the limitation “the cleavage sequence(s)” at claim 161 “a.”. There is insufficient antecedent basis for this limitation in the claim.  
Claim 161 recites and refers to “a.”, “b.”, and “c.”, but claim 1 from which it depends already recites steps “a.”, “b.”, and “c.”, which renders the claim scope indefinite and confusing.  It is unclear if the steps are subsequent to claim 1 step “c.”, or if the steps at claim 161 modify corresponding portions of claim 1 “a.”, “b.”, and “c.”.  This issue is further complicated by lack of antecedent basis issues as set forth in this section. Accordingly, there is a substantial and material concern regarding the intended scope of claim 161.  If the steps of claim 161 are intended to occur subsequent to the steps of claim 161, Applicant should use continuing and sequential identifiers (e.g., “e”, “f”, and “g”, rather than a, b, or c) to clarify.
Claim 161 recites “the eluate” at “c.”. There is insufficient antecedent basis for this limitation in the claim.  An eluate implicitly or inherently exists at least at claim 161(b) as well as claim 1(b) and claim 1(c).
	Claim 162 depends from an indefinite claim, and is therefore also rendered indefinite. 
	Accordingly, claims 155-159 and 161-164 are rejected as indefinite. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 163-164 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 163 depends from claim 1.  Claim 1 limits the claim scope to XTEN sequences comprising SEQ ID NO: 189; however, claim 163 more encompasses a broader scope including any “XTEN sequence” that has “at least about 90% sequence identity” to any sequences “set forth in Table 6”, which includes sequences lacking SEQ ID NO: 189 (e.g., SEQ ID NOs: 411-412, etc.).  Accordingly, claim 163 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing include all the limitations of the claim upon which it depends.
Claim 164 depends from claim 1. Claim 1 limits the claim scope to XTEN sequences that must comprise SEQ ID NO: 189; however, claim 164 more broadly encompasses a broader scope including any “XTEN sequence” that “has at least about 90%” sequence identity to any sequence “set forth in Tables 2 or 3”, which includes sequences lacking SEQ ID NO: 189 (e.g., SEQ ID NOs: 56-57, etc.). Accordingly, claim 164 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 155-157, and 159-164 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,172,953.(Jan. 8, 2019; Application No. 14/381,199). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
	The instant claim scope and the scope of issued claims in US’953 substantially and materially overlap.  Regarding instant claims 1 and 161-162, claims 12-24 of US’953 are directed to a method of producing a polypeptide comprising an XTEN of instant SEQ ID NO: 189 (see, e.g., US’953 at claims 1-2, 6, 10-11 and SEQ ID NOs: 194-201, etc., etc.), wherein the method includes steps (a)-(c) of instant claims 1 and 161-162 (compare instant claims 1 and 161-162 with claims 12-24 of US’953).  Regarding instant claim 155, changes in concentration do not materially differentiate the instant claims over the claims of US’953 because such values amount to a matter of scaling up the reaction and simply optimizing the reaction conditions (see, e.g., MPEP § 2144.05(II)(A)).  Optimization of host cells, codon optimization of the underlying vector, and optimization of a fermentation reaction (temperature, density, etc.) is routine in the art and would be expected to enhance crude expression yield.  Furthermore, “crude” product may be altered by simply reducing efficient processing to yield a cruder “crude” product.  Therefore, such limitation, without more, is insufficient to render claim 155 patentably distinguishable relative to the issued claims of US’953. Regarding instant claim 156, instant claim 156 has been rejected as indefinite.  For purposes of the instant rejection, the “concentration” measured is understood to be a fermentation broth, which necessarily corresponds to the concentration of the reaction.  Therefore, claim 156 is reasonably understood to merely restate the matter set forth at claim 155, and be obvious for the same reasons discussed above.  Regarding instant claim 157, 159, and 160, US’953 explicitly identifies and discloses the usage of HIC, anion chromatography, cation chromatography, and IMAC (see, e.g., US’953 at claims 12 and 14-15), and therefore an artisan would at once envisage the usage of chromatography substrates suitable for such applications.  Furthermore, US’953 identifies that such sequences include an affinity tag and a cleavage sequence (see, e.g., US’953 at claims 1, 4-9).  Regarding instant claims 158 and 162, US’953 explicitly teaches the same or overlapping cleavage sequences (see, e.g., US’953 at claims 1 and 6-8, noting that RX and KX is claimed among others).  Regarding instant claims 163-164, US’953 is reasonably inferred to read upon and encompass sequences set forth at instant Tables 2, 3, and 6.  For example, US’953 encompasses instant SEQ ID NOs: 193-205, 219-258, 267-279, 293, 332, 364-369, etc., etc. (compare instant claims 163-164 with US’953 at claims 1-2, noting that instant SEQ ID NO: 410 is also encompassed by both claim sets).
	Accordingly, the pending claims are not patentably distinct relative to the issued claims of US’953. 


Claims 1, 155-161, and 164 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,953,073 (Mar. 23, 2021; Application No. 16/133,444) in view of US 2010/0239554 A1 (Sep. 23, 2010).
Regarding instant claim 1 and the product produced by instant claim 1, US’073 is understood to teach and claim the same product(s) produced by the recited method of instant claim 1 (compare instant claim 1 with US’073 at claim 1).  
The issued claims of US’073 differ from the instant claims as follows: US’073 claims products but does not specifically claim methods of producing such products.  However, such methods would have been obvious in view of the prior art.
US’554 pertains to XTEN compounds and explains routine ways to produce such compounds.  Regarding claims 1 and 161, US’554 generally discusses polypeptides comprising XTEN sequences (see, e.g., US’554 at title, abs, claims), and informs artisans that such compositions may be produced using routine recombinant expression systems, such as expression vectors (see, e.g., US’554 at ¶¶[0339]-[0346]), used and cultured in host cells under conditions suitable to express the polypeptide (see, e.g., US’554 at ¶¶[0352]-[0356]), followed by routine purification and recovery of the product (see, e.g., US’554 at ¶[0359]), which may include HIC and ion exchange chromatography, as well as affinity purification methods (see, e.g., US’554 at ¶[0359]). Furthermore, regarding the additional steps noted at claim 161, US’554 identifies that XTEN sequences may include cleavable sequences that may be “separated by a protease cleavage site” from the remainder of the XTEN polypeptide (see, e.g., US’554 at ¶¶[0250], [0347]-[0353]; see esp. id. at ¶¶[0347]-[0348]), wherein the XTEN may be “recovered” and separated from a protease using routine purification and recovery techniques (see, e.g., US’554 at ¶[0359]), such as chromatography (see, e.g., US’554 at ¶[0359]).  Notably, instant claim 161 “b.” and “c.” amount to design choice of the chromatography utilized (i.e., the column substate and protease chosen) and the stringency of the purification applied (i.e., repeating gel filtration and using stringent chromatography would yield more uniform and purified product) (see, e.g., US’554 at ¶¶[0359], [0419]).  Regarding instant claim 155, changes in concentration do not materially differentiate the instant claims over the claims of US’554 because such values amount to a matter of scaling up the reaction and simply optimizing the reaction conditions (see, e.g., MPEP § 2144.05(II)(A)).  Optimization of host cells, codon optimization of the underlying vector, and optimization of a fermentation reaction (temperature, density, etc.) is routine in the art and would be expected to enhance crude expression yield (see, e.g., US’554 at ¶¶[0339]-[0346], [0352]-[0356]).  Furthermore, “crude” product may be altered by simply reducing efficient processing to yield a cruder “crude” product (see, e.g., US’554 at ¶¶[0356], Example 23 at [0427]-[0440]).  Therefore, such limitation, without more, is insufficient to render claim 155 patentably distinguishable relative to the issued claims of US’554.  Regarding instant claim 156, instant claim 156 has been rejected as indefinite.  For purposes of the instant rejection, the “concentration” measured is understood to be a fermentation broth, which necessarily corresponds to the concentration of the reaction.  Therefore, claim 156 is reasonably understood to merely restate the matter set forth at claim 155, and be obvious for the same reasons discussed above.  Regarding instant claim 157, 159, and 160, US’554 explicitly identifies and discloses the usage of HIC, ion chromatography (i.e., anion and cation), and IMAC (see, e.g., US’554 at ¶¶[0359], [0419]), and illustrates the usage of HIC and MACROCAP Q anion exchange resin (see, e.g., US’554 at Example 23 at ¶¶[0427]-[0440]; see esp. id. at ¶¶[0430]-[0433]).  Therefore, an artisan would at once envisage the usage of chromatography substrates suitable for such applications.  Furthermore, US’554 identifies that such sequences may include an affinity tag and a cleavage sequence (see, e.g., US’554 at ¶¶[0250], [0347]-[0353], [0359], [0419]).  Regarding instant claim 158, although instant claim 158 has been rejected as indefinite, it is noted that US’554 identifies that XTEN sequences may include cleavable sequences that may be “separated by a protease cleavage site” from the remainder of the XTEN polypeptide (see, e.g., US’554 at ¶¶[0250], [0347]-[0353]; see esp. id. at ¶¶[0347]-[0348]), and US’554 explicitly teaches that the cleavage sequences may include and overlap with those sequences set forth at instant Tables 8-9 (compare instant claim 158, Tables 8-9 with US’554 at Table 10 at ¶[0273], disclosing protease cleavage sequences contemplated by the prior art).  Regarding instant claim 164, XTEN sequences as instantly claimed are disclosed and taught by US’554 at Tables 1 and 2 (see, e.g., US’554 at Table 1 at ¶[0153] and Table 2 at ¶[0160]).
	Accordingly, the pending claims are not patentably distinct relative to the issued claims of US’554.  Therefore, claims 1, 155-161, and 164 are rejected.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0099710 A1 (May 11, 2006; Donnelly et al.) is pertinent to establishing the ordinary skill in the art regarding recombinant expression and purification techniques, which are understood to be generally applicable to any protein (see, e.g., US’710 at title, abs, claims). 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Serial Number 76606002 and Reg. Number 3112443 (see also search notes).
        2 Serial Number 79020929 and Reg. Number 3211644 (see also search notes).
        3 Serial Number 73831040 and Reg. Number 1629879 (see also search notes).
        4 Serial Number 76606002 and Reg. Number 3112443 (see also search notes).
        5 Serial Number 79020929 and Reg. Number 3211644 (see also search notes).
        6 Serial Number 73831040 and Reg. Number 1629879 (see also search notes).
        7 Serial Number 76606002 and Reg. Number 3112443 (see also search notes).
        8 Serial Number 79020929 and Reg. Number 3211644 (see also search notes).
        9 Serial Number 73831040 and Reg. Number 1629879 (see also search notes).